     Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 1 of 25




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


MIKHAIL FRIDMAN,         PETR   AVEN,   and
GERMAN KHAN,

          Plaintiffs,
                                              Civil Case No. 1:17-cv-2041-RJL
     v.

BEAN LLC a/k/a FUSION GPS, and GLENN
SIMPSON,

          Defendants.


DEFENDANTS’ REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
 MOTION TO COMPEL PRODUCTION OF PLAINTIFFS’ FINANCIAL RECORDS
AND OTHER EVIDENCE RELEVANT TO DAMAGES AND SUBSTANTIAL TRUTH
  AND TO REVISE PLAINTIFFS’ ANSWER TO INTERROGATORY NO. 20 AND
                   RULE 26(a)(1)(A)(iii) DISCLOSURE
            Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 2 of 25




                                                  TABLE OF CONTENTS

INTRODUCTION ............................................................................................................... 1
ARGUMENT ....................................................................................................................... 2
     I.         Plaintiffs Must Produce Their Financial Information ......................................... 2
                A. The Requested Financial Information Is Relevant to Defendants’
                   Defense That Plaintiffs Have Not Suffered Damages. .................................. 2
                B. The Requested Financial Records Are Relevant to the Substantial Truth or
                   Falsity of the Alleged Defamatory Statements ............................................. 6
     II.        Three Years into Their Lawsuit, Plaintiffs Have Still Failed to Provide the
                Factual Basis or Details of Their Alleged Damages ........................................... 10
                A. Plaintiffs’ Answer to Interrogatory No. 20 and Rule 26(a)(1)(A)(iii)
                   Disclosure Are Not Complete ....................................................................... 10
                B. Plaintiffs Have Claimed an Amount of Damages and Must Specify How
                   They Calculated That Amount ...................................................................... 16
                C. Statements from Plaintiffs’ Counsel Do Not Fulfill Plaintiffs’ Obligations
                   Under Rules 26 and 34 of the Federal Rules of Civil Procedure .................. 18
                D. Plaintiffs’ Counsel Have Violated Rule 26(g) by Falsely Certifying That
                   Plaintiffs’ Answers to Interrogatories and Rule 26(a)(1) Disclosures Are
                   Complete and Correct. .................................................................................. 19
CONCLUSION .................................................................................................................... 21




                                                                    ii
         Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 3 of 25




                                        INTRODUCTION

       Defamation plaintiffs must prove damages as part of their case or prove that the alleged

defamatory statements are actionable as a matter of law irrespective of special damages. To prove

damages, defamation plaintiffs must articulate what harm they seek to remedy through their

lawsuit. But more than three years into their case, Plaintiffs Fridman, Aven and Khan have yet to

do so. Nor have they agreed to produce their financial records, disclose any factual support for

their vague claims of damages, or complete their Federal Rule of Civil Procedure 26(a)(1)(A)(iii)

disclosures. The Court should compel them to do so before allowing this three-year-old case to

straggle on any further.

       Plaintiffs’ financial records are relevant and should be produced. It is undisputed that

Plaintiffs’ financial condition before and after any alleged publication of CIR 112 are necessary

and relevant to Defendants’ defense that Plaintiffs’ reputations were not harmed by CIR 112. In

their opposition brief, Plaintiffs do not contest the relevance of these documents to Defendants’

case and instead try to excuse production of financial records simply because they (Plaintiffs) are

no longer claiming special damages. The excuse falls short, as Defendants are entitled to evidence

relevant to their defenses. In a case about the falsity or substantial truth of “favours,” many of them

concerning Russia’s largest privately owned bank (Alfa Bank) and one of the world’s largest

private investment funds (LetterOne), the relevance of financial records to financial favors is

manifest.

       By refusing to disclose any factual support for their vague claims of damages in their

answers to interrogatories or submit a calculation of damages in their Rule 26(a)(1) initial

disclosures, Plaintiffs have not met their obligation to specify and prove harm. The stark disparities

between Plaintiffs’ claims of damages in their Amended Complaint, their answers to


                                                  1
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 4 of 25




Interrogatories, and their emails and briefs from counsel, prejudice Defendants’ ability to take

discovery on Plaintiffs’ damages claims and to defend themselves in this case.

       In another grave deficiency, Plaintiffs’ Answer to Interrogatory No. 20 and Plaintiffs’ Rule

26(a)(1)(A)(iii) disclosure are incomplete because they do not include significant additional

information recently provided to Defendants in an email from Plaintiffs’ counsel. That Plaintiffs’

counsel knowingly signed such discovery without including the known additional information is

in violation of Federal Rule of Civil Procedure 26(g)(3).

       If Plaintiffs seek to use this Court to claim any damages, they must meet the requirements

of this Court and Congress to specify those damages, provide factual support for them, and produce

documents relevant to them – including, but not limited to, financial records. Plaintiffs’

concealment of relevant records and facts supporting their alleged damages is part of a larger

pattern of nondisclosure that hobbles the ability of Defendants to defend themselves in this lawsuit.

Thus, Defendants respectfully request that the Court order Plaintiffs to supplement their Answer

to Interrogatory No. 20, supplement their Rule 26(a)(1)(A)(iii) disclosure, produce documents

responsive to Document Requests 57-60, and award sanctions for violation of Rule 26(g)(3) of the

Federal Rules of Civil Procedure.

                                           ARGUMENT

       I.      Plaintiffs Must Produce Their Financial Information.

       A. The Requested Financial Information Is Relevant to Defendants’ Defense That
          Plaintiffs Have Not Suffered Damages.

       Defendants are entitled to evidence that disproves or mitigates Plaintiffs’ claims of

damages and that includes the financial information requested in Document Request Nos. 57-60.1


1
 Defendants’ did not “reverse[ ] course and demand[ ] production of financial documents,” as
Plaintiffs claim. See Pls.’ Opp. at 5. As fully set forth in Defendants’ Brief, see Defs.’ Mem. at 10-
13, Plaintiffs had agreed in April 2020 that each Plaintiff would “produce any and all documents
                                                  2
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 5 of 25




Plaintiffs’ brief does not engage with Defendants’ primary argument that the financial information

sought in Document Requests 57-60 is relevant to Defendants’ defense that Plaintiffs have not

suffered any damages from CIR 112. Relevant evidence encompasses not only that which relates

to Plaintiffs’ claims, but also that which relates to Defendants’ claims or defenses. Federal Rule

of Civil Procedure 26(b)(1) provides that a party may “obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense.” Sherrod v. Breitbart, 304

F.R.D. 73, 75 (D.D.C. 2014) (Leon, J.) (quoting Fed. R. Civ. P. 26(b)(1)) (emphasis added).

“Generally speaking, ‘relevance’ for discovery purposes is broadly construed,” Food Lion, Inc. v.

United Food & Commercial Workers Int’l Union, AFL-CIO-CLC, 103 F.3d 1007, 1012 (D.C. Cir.

1997), and “encompass[es] any matter that bears on, or that reasonably could lead to other matter

that could bear on, any issue that is or may be in the case,” Oppenheimer Fund, Inc. v. Sanders,

437 U.S. 340, 351 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)).

       Plaintiffs’ brief overlooks the half of the definition of relevance that relates to Defendants’

claims or defenses. Instead, Plaintiffs assert that, by dropping their claim for economic damages,

they have somehow rendered their financial information irrelevant. See Pls.’ Mem. in Opp. to

Defs.’ Mot. to Compel (Dkt. No. 117) (hereinafter “Pls.’ Opp.”), at 13-14. That is not so. As

Defendants’ brief explains, documents showing Plaintiffs’ financial information, such as

documents relating to Plaintiffs’ earned income, including wages and investments, see Levy Decl.




on which he is relying to support his claim of damages no later than 14 calendar days before the
date of his deposition.” Letter from J. Levy to A. Lewis (Apr. 16, 2020) (Dkt. No. 78-10), at 4.
Plaintiffs repeatedly delayed their depositions and refused to produce damages documents before
the 14-day time period. See Defs.’ Mem. at 12-13. Then, all of a sudden on October 2, 2020, after
months of having misled Defendants that Plaintiffs would be producing damages-related
documents, Plaintiffs’ counsel informed Defendants’ counsel that Plaintiffs would not be
producing any damages-related documents. Id. Defendants filed this motion to compel not long
after, on October 27, 2020.
                                                 3
         Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 6 of 25




Ex. 5 (Dkt. No. 111-7), “are relevant to Defendants’ defense that Plaintiffs suffered no harm—

reputational, emotional, or otherwise—from the alleged defamatory statements.” Defs.’ Mem. of

Law in Supp. of Defs.’ Mot. to Compel Pls.’ Production of Financial Records (Dkt. No. 111)

(hereinafter “Defs. Mem.”) at 21.

        As articulated by a court in this district in another defamation suit also brought by public

figures (and by one of the very same lawyers representing Plaintiffs in the instant case): “The

absence of any loss of income might be used to cast doubt on the claim of loss of reputation or as

probative of its extent.” Tavoulareas v. Piro, 93 F.R.D. 11, 22 (D.D.C. 1981). Plaintiffs cannot sue

for damages based on reputational harm and refuse to disclose financial information that disproves

such harm. The documents requested will allow Defendants to test and rebut Plaintiffs’ claims that

the alleged publication of the allegedly false and defamatory statements harmed their reputations,

or caused “the loss of or negative impact on relationships with people.” Pls.’ Opp. at 3. If Plaintiffs’

financial situation improved following an alleged publication of CIR 112, or did not worsen, then

that helps show the statements in CIR 112 did not harm Plaintiffs’ reputations.

        Plaintiffs are, as they describe themselves, “successful international businessmen with vast

business interests.” Pls.’ Opp. at 18. Thus, Defendants are allowed to probe Plaintiffs’ claims that

that their reputations as businessmen were harmed, and that includes discovery of financial

information showing that Plaintiffs’ careers as businessmen have carried on unscathed following

any alleged publication of CIR 112. That Plaintiffs’ brief states they are no longer seeking damages

for harm to “business reputation,” Pls.’ Opp. at 3, is of no moment because of the fact that

Plaintiffs’ discovery responses are silent on that point.

        Documents pertaining to Alfa’s financial condition are likewise relevant to disproving

Plaintiffs’ damages claims, given the interchangeability Plaintiffs have promoted vis-a-vis their


                                                   4
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 7 of 25




businesses. By claiming CIR 112 statements that refer only to Alfa defamed them personally,

Plaintiffs acknowledge they are so closely intertwined with their Alfa and LetterOne businesses

that references to “Alfa” are also understood to refer to Plaintiffs. See Pls.’ Supp. Resp. Interrog.

No. 2, Dkt. No. 78-6. Only one of the statements Plaintiffs have brought suit over mentions

Plaintiffs Fridman and Aven, and none mentions Plaintiff Khan. Id. They cannot be permitted to

pursue compensation for alleged defamatory statements about Alfa, and in the same breath claim

that financial information pertaining to Alfa and themselves, as owners of Alfa, is irrelevant to the

lawsuit. Moreover, Plaintiffs’ Amended Complaint claims injury to their “personal, professional,

and institutional reputations,” Am. Compl. ¶ 33, and Plaintiffs have not dropped these claims.

Financial information pertaining to their business income and their businesses is relevant to those

claims and should be produced.

       Plaintiffs’ efforts to distinguish the caselaw relied on by Defendants fail. See Defs.’ Mem.

at 21. Defendants in lawsuits are entitled to detailed information on the plaintiffs’ claims for

damages, as explained in both Dickerson v. D.C., No. CV 09-2213 (PLF), 2019 WL 6910043, at

*4 (D.D.C. Dec. 19, 2019) and King v. E.F. Hutton & Co., 117 F.R.D 2, 5-6 (D.D.C. 1987). This

includes discovery related to the plaintiffs’ “theory behind each alleged loss,” King, 117 F.R.D. at

6—and that scope of permitted discovery on damages does not change if the motion to compel

addresses inadequate responses to document requests or inadequate answers to interrogatories. See

Pls.’ Opp. at 14 (claiming that those cases are distinguished because the motions to compel were

with respect to interrogatories, not document requests). The scope of discovery permitted is not




                                                 5
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 8 of 25




determined by the mechanism for discovery—Rule 33 versus Rule 34—but rather by the principles

of relevance in Rule 26, which encompass evidence relevant to the claims or defenses of any party.2

       B. The Requested Financial Records Are Relevant to the Substantial Truth or Falsity
          of the Alleged Defamatory Statements.

       The requested financial documents are also relevant to the substantial truth or falsity of the

statements in CIR 112 that Plaintiffs claim are false and defamatory. Truth “is a complete defense”

to defamation, Olinger v. Am. Sav. & Loan Ass’n, 409 F.2d 142, 144 (D.C. Cir. 1969), and the

Supreme Court has explained that “[t]he common law of libel . . . overlooks minor inaccuracies

and concentrates upon substantial truth,” Masson v. New Yorker Magazine, Inc., 501 U.S. 496,

516 (1991). In D.C., “[t]his defense may be established by demonstrating that the statements

in question are ‘substantially true.’” Benic v. Reuters Am., Inc., 357 F. Supp. 2d 216, 221 (D.D.C.

2004) (Leon, J.) (quoting Lohrenz v. Donnelly, 223 F. Supp. 2d 25, 59 (D.D.C. 2002)).

       The level of inaccuracy in Plaintiffs’ summary of the statements they allege are defamatory

is off the scale. See Pls.’ Opp. at 15-16. As usual, Plaintiffs do not quote the actual text of CIR

112, because no amount of torture could make that text support their reading of CIR 112. See Pls.’

Opp. at 15-17. Under a straightforward reading of that text, the documents sought related to

financial information are relevant to the substantial truth or falsity of the alleged defamatory

statements.3


2
  Plaintiffs’ cite to Bourne v. Arruda, see Pls.’ Opp. at 13-14, a District of New Hampshire case
which held that the plaintiff had to produce income tax returns because the plaintiff claimed
“probable loss of work.” Order, Case No. 10-cv-393-LM (Dkt. No. 93) (filed Apr. 2, 2012), at 9.
The question whether those income tax returns were also relevant to the defendant’s defense that
the defamation plaintiff did not suffer damages in the amount claimed was never addressed in the
Order, because the requested financial information was obviously relevant to the plaintiff’s claims.
Therefore the case does not support Plaintiffs’ argument that by dropping their claim for special
damages, they can avoid producing any financial information.
3
 For ease of reference, Defendants quote the statements Plaintiffs claim are false and defamatory
here:
                                                 6
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 9 of 25




       The alleged defamatory statements must be read as written, in the context of the whole

document, not according to Plaintiffs’ narrow and selective interpretation of the text. In a

defamation suit, the meaning and scope of an allegedly defamatory publication is determined by a

“reasonabl[e]” or “normal, everyday reading.” Tavoulareas v. Piro, 817 F.2d 762, 780 (D.C. Cir

1987) (en banc); see also Restatement (Second) of Torts § 563 (1977). When a court reviews a

publication as a whole, the “[c]ontext is critical” for evaluating its meaning. Farah v. Esquire

Magazine, 736 F.3d 528, 535 (D.C. Cir. 2013). “Language is to be given its natural, plain, ordinary,

obvious meaning and is to be construed in its popular sense.” Sack on Defamation: Libel, Slander,

and Related Problems § 2.4.2(A).

       Contrary to Plaintiffs’ arguments, which literally have no textual foundation, Pls.’ Opp. at

15-16, there is no time limitation in any of the statements. Theirs is magical reading: Plaintiffs

wish something was true and so claim it to be. The “favours in CIR 112” are also not specified;

therefore, any indication of a favor done for the Kremlin or Putin, or for Plaintiffs, is probative of

the substantial truth of the statements. The favors are not limited to “political favors” and

“economic favors,” as Plaintiffs try to contend in another wishful interpretation that seeks to adorn




   •   Plaintiffs claim that the line, “RUSSIA/US PRESIDENTIAL ELECTION: KREMLIN-
       ALPHA GROUP COOPERATION,” is false and defamatory. Pls.’ Suppl. Resp. to
       Interrog. No. 2 (Dkt. No. 78-6).
   •   Plaintiffs claim that this sentence in CIR 112 is false and defamatory: “Significant
       favours continued to be done in both directions, primarily political ones for PUTIN and
       business/legal ones for Alpha.” Id.
   •   Plaintiffs claim that the following content of CIR 112 is false and defamatory: “during
       the 1990s [Oleg] GOVORUN had been Head of Government Relations at Alpha Group
       and in reality, the ‘driver’ and ‘bag carrier’ used by FRIDMAN and AVEN to deliver
       large amounts of illicit cash to the Russian president, at that time deputy Mayor of St
       Petersburg. Given that and the continuing sensitivity of the PUTIN-Alpha relationship,
       and need for plausible deniability, much of the contact between them was now indirect
       and entrusted to the relatively low profile GOVORUN.” Id.

                                                  7
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 10 of 25




the actual text of CIR 112 with words it does not contain. Pls.’ Opp. at 16.

       Among other reasons, documents showing Plaintiffs’ earned income are relevant to

substantial truth because they may show receipt of income from – or expenditures to – either the

Kremlin, Putin, or third parties tied to them, and thus support the “cooperation,” “relationship,”

and/or favors between Plaintiffs/Alfa and Putin/the Kremlin. Likewise, tax returns are relevant to

showing any tax benefits provided to Plaintiffs, i.e., a favor. CIR 112 specifically mentions the use

of an intermediary between Alfa and Putin—thus, financial records that show payments to

someone who could be an intermediary to the Kremlin, or payments to anyone tied to the Kremlin,

are relevant to the truth or falsity of the statement. Moreover, financial records that show any

connections between Plaintiffs and/or Alfa, on the one hand, and the Kremlin or Russian

government officials, on the other, are relevant to the truth or falsity of the statement of “Kremlin-

Alpha Group Cooperation” in CIR 112. See Defs.’ Mem. at 25-26.

       Contrary to Plaintiffs’ contention, see Pls.’ Opp. at 17, the alleged defamatory statements

do not merely consist of favors “between three individuals and government officials.” Id. The

statements Plaintiffs claim are defamatory describe “Kremlin-Alpha Group Cooperation” and the

“significant favours” “done in both directions, primarily political ones for PUTIN and

business/legal ones for Alpha.” Pls. Supp. Resp. to Interrog. No. 2, Dkt. No. 78-6. Transactions

between any Alfa entity and any government official or agency that benefit Alfa or the Plaintiffs,

or that benefit a Kremlin official or Putin, are relevant to the substantial truth of the alleged

defamatory statements. Therefore, tax returns and financial records of Plaintiffs and their

businesses are necessary and relevant to Defendants’ defense. Contrary to Plaintiffs’ argument,

see Pls.’ Opp. at 18, the fact that “Plaintiffs may have done business with an individual or entity

who once worked for or associated with the Russian government,” does make Plaintiffs’ financial


                                                  8
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 11 of 25




records relevant to the truth or falsity of the statement that Alfa cooperated with the Kremlin, id.,

because relevance “‘encompass[es] any matter that bears on, or that reasonably could lead to other

matter that could bear on, any issue that is or may be in the case,” Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. at 351 (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)).

       Unable to rebut the relevance of these financial records, Plaintiffs fall back on their tired

and recycled canard that Defendants are engaged in a fishing expedition, see Pls.’ Opp. at 15, when

Defendants are simply seeking basic financial records relevant to the substantial truth or falsity of

the statements that Plaintiffs allege are defamatory. Plaintiffs filed this lawsuit. Plaintiffs are

contesting the truth and defamatory nature of the broad statements in CIR 112. The statements that

Plaintiffs allege are defamatory in CIR 112 are not time-limited. See Defs.’ Mem. at 3-4 & Pls.’

Suppl. Resp. to Interrog. No. 2, Dkt. No. 78-6. Plaintiffs are suing over the truth of statements that

discuss decades-long ties between Plaintiffs, Alfa, the Kremlin, and Vladimir Putin. Id. Plaintiffs,

through this lawsuit, put these claims and defenses of falsity and substantial truth, respectively, at

issue. This litigation is costing Defendants considerable expense, and they have neither the desire

nor the resources to engage in a fishing expedition. But they do insist on their right to defend

themselves according to the Federal Rules of Civil Procedure and the well-settled laws and

precedents in this country.

       These alleged defamatory statements refer broadly to “significant favours” and “Kremlin-

Alpha Group Cooperation”—terms that encompass, for instance, financial transactions, business

transactions, approvals of business deals that provided economic benefits to one side or the other,

tax benefits, providing useful information to one side or the other, lobbying government officials,

protecting people from prosecution, and providing employment to a family member of a

government official. Plaintiffs are the ones who chose to contest these broad statements.


                                                  9
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 12 of 25




Defendants are merely trying to defend themselves. Plaintiffs are billionaires who seem to be using

this lawsuit to harass Defendants, under the vaguest imaginable damage claims, without having to

abide by the requirements of federal court discovery. Defendants would prefer not to have to come

before the Court at all, let alone three times, to compel basic party discovery from Plaintiffs, but

Plaintiffs have left Defendants with no other choice.


       II.     Three Years into Their Lawsuit, Plaintiffs Have Still Failed to Provide the
               Factual Basis or Details of Their Alleged Damages.

       Plaintiffs filed this case more than three years ago. Although the case has been proceeding

for over three years, and discovery began well over a year ago, Plaintiffs have yet to articulate the

harm they claim to have suffered, the factual basis for such harm, or how they arrive at more than

$75,000 in damages. It certainly is not “premature[],” as Plaintiffs contend, Pls.’ Opp. at 7, for

Plaintiffs to specify the damages they seek in a lawsuit they filed more than three years ago, with

fact discovery set to close in a matter of months on March 15, 2021. By refusing to explain what

harm they claim to have suffered, Plaintiffs seek to deny Defendants elemental due process.

       A. Plaintiffs’ Answer to Interrogatory No. 20 and Rule 26(a)(1)(A)(iii) Are Not
          Complete.

       Plaintiffs are required to specify their damages in two places: in their initial disclosures

under Rule 26(a)(1)(A)(iii), which require “a computation of each category of damages claimed

by the disclosing party,” and in response to Defendants’ Interrogatory No. 20, which specifically

asks Plaintiffs to “identify separately and with specificity the complete nature of your injury, the

amount of damage and how you calculate it, all facts relating to or supporting the allegation of

injury, and all documents that refer or relate to, contain information concerning, or upon which

you rely to show the damages you claim in this action” for “each element of damage” Plaintiffs’

claim. See Levy Decl., Ex. 1 (Dkt. No. 111-3).

                                                 10
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 13 of 25




       Plaintiffs’ Answer to Interrogatory No. 20 does not respond meaningfully to the

Interrogatory. Instead, Plaintiffs respond as follows:

               Plaintiffs’ damages have not been computed at this time. Plaintiffs seek
               presumed damages and general damages for harm to their reputations and
               for emotional harm in amounts to be proven at trial, but more than $75,000,
               together with interest and the costs and disbursements of this action, plus
               reasonable attorneys’ fees. Plaintiffs have suffered damage to their
               reputations, in that persons who read or saw the contents of CIR 112 were
               led to understand, incorrectly, that Plaintiffs had an inappropriate
               relationship with Putin, engaged in inappropriate and criminal activities
               such as bribery and extortion, and, based on the headline of CIR 112, were
               involved in some unspecified way in a Kremlin orchestrated campaign to
               interfere in the 2016 U.S. presidential election. This information affected
               how people viewed, regarded, and treated Plaintiffs. At trial, Plaintiffs will
               rely on testimony from themselves and/or third parties to show the wide
               dissemination of the defamatory statements, and how the defamatory
               statements damaged Plaintiffs’ reputations, affected Plaintiffs in their
               personal relationships, and caused Plaintiffs emotional stress.

Levy Decl., Ex. 2, Pls.’ Rev. Answer to Int. No. 20 (Dkt. No. 111-4) (footnote omitted) (In a

footnote to their Answer, Plaintiffs identified two third parties who would provide testimony in

support of their damages.)

       Plaintiffs’ revised Rule 26(a)(1)(A)(iii) disclosure also is not complete because it does not

provide the required computation of each category of damages. It states:

               Plaintiffs’ damages have not been computed at this time. Plaintiffs seek
               presumed damages and general damages for harm to their reputations and
               for emotional harm in amounts to be proven at trial, but more than $75,000,
               together with interest and the costs and disbursements of this action, plus
               reasonable attorneys’ fees. At trial, Plaintiffs will rely on testimony from
               themselves and/or third parties to show the wide dissemination of the
               defamatory statements, and how the defamatory statements damaged
               Plaintiffs’ reputations, affected Plaintiffs in their personal relationships and
               caused Plaintiffs emotional stress.

Levy Decl., Ex. 4, Pls.’ Revised Initial Disclosures (Dkt. No. 111-6), at 11-12 (footnote omitted).

       These incomplete responses and disclosures prejudice Defendants, particularly in light of

the disparity between them and what has been alleged in Plaintiffs’ Amended Complaint, which

                                                 11
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 14 of 25




seeks broader damages than what Plaintiffs now appear to be claiming in their revised

interrogatories or revised initial disclosure. In their Amended Complaint, Plaintiffs claim that they

“seek an award of compensatory and punitive damages for the harm to their personal and

professional reputations, current business interests, and the impairment of business opportunities.”

Am. Compl. ¶ 10 (Dkt. No. 17). They allege “serious injury to their personal, professional, and

institutional reputations.” Id. ¶ 33.

        Further, in their brief, Plaintiffs claim to be seeking damages “relating to their personal and

philanthropic reputations,” Pls.’ Opp. at 15, but Plaintiffs make no mention of “philanthropic

reputations” in their Amended Complaint, Answers to Interrogatories, or Rule 26(a)(1)

disclosures. Defendants are entitled to clarity on Plaintiffs’ damages through Plaintiffs’ Rule

26(a)(1) disclosure and their under-oath Answer to Interrogatory No. 20, but Plaintiffs have

refused to provide any details, factual support, or calculation for their damages.

        Plaintiffs were required to have had a factual basis for their alleged damages at the time

they filed suit and, thereafter, in their Amended Complaint. See Fed. R. Civ. P. 11. Defendants

have “a right to understand in advance of trial the scope of [their] potential liability, and to know

the factual support for the claims brought against [them].” Dickerson v. D.C., 2019 WL 6910043,

at *4. Furthermore, Rule 33(b)(3) requires Plaintiffs to answer “[e]ach interrogatory … fully in

writing under oath.” Plaintiffs have not answered Interrogatory No. 20 “fully,” nor even

meaningfully. They have not provided any, let alone all, “facts relating to or supporting the

allegation of injury,” as requested in the Interrogatory. Levy Decl., Ex. 1 (Dkt. No. 111-3). Instead

they provide only “a generalized, non-exhaustive list of categories of damages and excuses for




                                                  12
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 15 of 25




failing to provide a complete response,” which is not an adequate response to the interrogatory.4

Am. Prop. Const. Co. v. Sprenger Lang Found., 274 F.R.D. 1, 9 (D.D.C. 2011) (ordering the party

to respond fully to the interrogatory on damages by identifying “with particularity all claimed

damages, and correlat[ing] those damages with specific citations to any and all supporting

materials.”). The Court should order Plaintiffs to respond fully to Interrogatory No. 20 and to

provide complete information, including a calculation of damages, in their Rule 26(a)(1)(A)(iii)

disclosure.

       Plaintiffs mischaracterize the “crux of Defendants’ complaint” about Plaintiffs’ Answer to

Interrogatory No. 20 and their Rule 26(a)(1)(A)(iii) disclosure as concerning “the level of

granularity in Plaintiffs’ description of their damages.” See Pls.’ Opp. at 6. Rather, Defendants’

concern is keystone: Plaintiffs do not disclose the factual basis of their claim for damages in their

Answer to Interrogatory No. 20 or in their initial disclosure. Providing broad, unspecified

categories of damages does not inform Defendants about what damages Plaintiffs suffered, if any.

Plaintiffs must state who “read or saw the contents of CIR 112” and “were led to understand,

incorrectly, that Plaintiffs had an inappropriate relationship with Putin,” Levy Decl., Ex. 2 (Dkt.

No. 111-4); and how that “affected how people viewed, regarded, and treated Plaintiffs.” Id. These

are black letter requirements, and Plaintiffs’ refusal at this late stage of the case to fulfill them,




4
  Plaintiffs fail to distinguish Am. Prop. Const. Co. v. Sprenger Lang Found., 274 F.R.D. 1, 9
(D.D.C. 2011). Plaintiffs’ summary of the case is also incorrect. See Pls.’ Opp. at 10. The court
did not hold that the inadequate interrogatory response iself was an attempt to shift the burden, but
instead held that the party’s interrogatory response on damages was “patently inadequate,” that the
party “wisely [did] not attempt to justify the substance of their response,” and that the party could
not avoid its obligation to fully respond to the interrogatory by requiring the opposing party to
carry the burden of determining damages from the documentary evidence produced. Am. Prop.
Const. Co., 274 F.R.D. at 9-10. The court held that an answer to interrogatory that listed only
general categories of damages, like Plaintiffs’ Answer here, was inadequate.

                                                 13
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 16 of 25




beyond broad, imprecise categories, raises serious questions about Plaintiffs’ purpose for bringing

this lawsuit.

        Plaintiffs also claim that “it is not possible for Plaintiffs to provide what Defendants

demand” because “Plaintiffs cannot predict the precise testimony that will be offered by non-party

witnesses like Ed Rogers and Ambassador Richard Burt.” Pls.’ Opp. at 7. This argument is

nonsense. Ed Rogers and Richard Burt have lobbied and worked on public relations for Plaintiffs

in Washington for over 20 years, so while Plaintiffs cannot predict their “precise” testimony, they

certainly have a good idea what it will be. Plaintiffs have listed Mr. Rogers and Amb. Burt as their

witnesses who can provide testimony about their damages claims, but have not provided any facts

supporting these supposed damages. It is certainly “possible” to provide those facts. “A defendant

is entitled to specific and detailed information as to the amount of damages allegedly sustained by

a plaintiff as a result of the defendant’s purported behavior, how those amounts were determined,

how the loss was attributable to the defendant, and the dates applicable to each purported loss.”

Nat’l Cmty. Reinvestment Coal. v. NovaStar Fin., Inc., No. CV 07-861 (RCL), 2009 WL

10719757, at *2 (D.D.C. July 13, 2009).5 Plaintiffs have not provided “that specific and detailed

information” about damages that Defendants requested. If Plaintiffs do not have any reasonable




5
  Plaintiffs’ strained effort to distinguish this case fails. See Pls.’ Opp. at 10. Plaintiffs claim that
the National Community case is different because the plaintiff claimed $445,000 in damages,
whereas “Plaintiffs herein have made no such ‘calculation’ and have verified that they will claim
presumed and general damages.” Id. But that is incorrect. Plaintiffs here have claimed an amount—
“more than $75,000”— in damages, see Levy Decl., Ex. 2 (Dkt. No. 111-4), and are required to
provide facts supporting that amount. Moreover, the court in National Community Reinvestment
Coalition required that plaintiffs disclose “specific and detailed information as to the amount of
damages” not because the plaintiff in that case had claimed a specific amount of damages, but
because under Rule 11, “a plaintiff must have some factual basis for concluding that it has a claim
for damages” and because Rule 33 requires that interrogatories be answered fully. 2009 WL
10719757, at *2 (internal quotation marks and citation omitted).

                                                   14
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 17 of 25




idea what Amb. Burt and Mr. Rogers will likely say, they should not burden the court and

Defendants with such an ill-founded lawsuit.

       Second, defamation damages are personal. Plaintiffs shoulder the entire burden of proving

damages to themselves, and the facts supporting their claims of damages are entirely within their

control. If Plaintiffs are suggesting that their evidence of damages is solely within the knowledge

of third parties whom they do not control, then Plaintiffs have not suffered any harm. Defendants

have not asked Plaintiffs to “predict the precise testimony” of third parties, Pls.’ Opp. at 7;

Defendants have merely asked Plaintiffs to provide the facts supporting Plaintiffs’ own claims of

damages, including the facts Ed Rogers and Richard Burt will provide concerning Plaintiffs’

damages. Plaintiffs have the burden of proving damages and, to comply with Rule 11 of the Federal

Rules of Civil Procedure, they should have been aware of the factual support for their claimed

damages when they filed suit more than three years ago. More than three years into their lawsuit,

they should be able to specify how they suffered harm. Their continued refusal to do so prejudices

Defendants.

       It is neither proper nor sufficient to shift the burden of determining damages to Defendants

by requiring Defendants to elicit the factual basis of Plaintiffs’ damages through depositions. See

Pls.’ Opp. at 1, 8. Depositions do not replace Answers to Interrogatories; both are obligations

Plaintiffs must fulfill. See Am. Prop. Const. Co. v. Sprenger Lang Found., 274 F.R.D. at 9–10

(holding that the party claiming damages has the “burden to specifically identify, itemize, and

document its claimed damages” in response to interrogatories, and could not “shift the burden to

[the requesting party] to weed through” documents to determining what damages were being

claimed” (internal quotation marks omitted)). Moreover, a party is required to “supplement or

correct” its answers to interrogatories “in a timely manner,” and that duty does not disappear just


                                                15
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 18 of 25




because depositions take place. Fed. R. Civ. P. 26(e). The duty to supplement or correct imposed

by Rule 26(e) demonstrates that depositions do not simply substitute for answers to interrogatories.

        One purpose of Defendants’ interrogatories is to solidify Plaintiffs’ damages, to understand

the potential liability Defendants face, and to identify what precise harm Plaintiffs claim as the

basis for this lawsuit.

        B. Plaintiffs Have Claimed an Amount of Damages and Must Specify How They
           Calculated That Amount.

        Plaintiffs incorrectly claim that they do not need to specify a calculation of their alleged

reputational and emotional distress damages. See Pls.’ Opp. at 8. However, Rule 26(a)(1)(A)(iii)

requires that calculation.

        The cases on which Plaintiffs rely, see Pls.’ Opp. at 8-11, are inapposite, because unlike in

those cases, Plaintiffs have specified they are seeking “more than $75,000” in reputational and

emotional distress damages. See Levy Decl., Ex. 4, Pls.’ Revised Initial Disclosures (Dkt. No. 111-

6), at 11-12. Therefore, they are required to explain how they arrived at that number.

        Moreover, unlike in Johnson v. J. Walter Thompson U.S.A., LLC, 2017 U.S. Dist. LEXIS

176815, *1-2 (S.D.N.Y. Oct. 25, 2017), see Pls.’ Opp. at 8, Plaintiffs have not disclaimed offering

to the jury a specific amount of damages. In Johnson, the plaintiff disclaimed any intention of

suggesting a specific dollar amount or range for noneconomic damages to the jury, and thus was

not required to provide a calculation of damages. Order, Johnson v. J. Walter Thompson U.S.A.,

LLC, Case No. 16-cv-1807 (JPO) (JCF) (S.D.N.Y. Oct. 25, 2017), at 1-2. Likewise, in EEOC v.

GMC, the Court barred the plaintiff from offering the jury a specific amount of compensatory

damages because the plaintiff had not satisfied its obligations under Rule 26 to provide a

calculation of its damages claim. Opinion & Order, EEOC v. GMC, Case No. 3:06-cv-19 (D. Miss.

Apr. 1, 2009), at 6. Here, Plaintiffs have claimed that the damages are more than $75,000 and have

                                                 16
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 19 of 25




not disclaimed suggesting a specific dollar amount to the jury. Therefore they must provide a

computation of their damages. The language relied on by Defendants from Dickerson v. D.C.,

2019 WL 6910043, see Pls.’ Opp. at 9, is not on point: that case was based on federal question

jurisdiction and therefore the plaintiff did not have to meet an amount-in-controversy requirement.

       The other cases Plaintiffs cite to defend their meritless argument that they do not have to

specify the calculation of their damages, see Pls.’ Opp. at 9, are similarly unavailing. In those

cases, the court’s analysis addresses whether sanctions are warranted when a party violates their

obligation to disclose a damages calculation. The entire basis of those cases is that the failure to

provide the required calculation is a violation of a party’s Rule 26(a)(1) duties. The issue was not

whether the rule had been broken, but what the sanction for breaking it should be. For example, in

Scheel v. Harris, No. CIV.A. 3:11-17-DCR, 2012 WL 3879279, at *4 (E.D. Ky. Sept. 6, 2012),

the court held that a plaintiff’s Rule 26(a)(1)(A)(iii) disclosure that merely stated a total amount

of compensatory damages sought, “accompanied by no explanation of how such a figure was

calculated,” did not “suffice[ ] to fulfill the obligation imposed by Rule 26(a)(1)(A)(iii).” Id. There

was no question in that case that the plaintiff had not complied with Rule 26 by failing to provide

the required calculation – the issue was whether sanctions were warranted. Id. Several of the other

cases relied on by Plaintiffs similarly deal with the issue of whether sanctions under Fed. R. Civ.

P. 37(c) are warranted for a party’s failure to adequately disclose damages as required under Rule

26(a)(1)(A)(iii). See Graham v. Mohegan Sun at Pocono Downs, No. 3:14-CV-00908, 2017 WL

11140347, at *1 (M.D. Pa. July 25, 2017) (analyzing whether sanctions were warranted under Rule

37(c) for failure to comply with Rule 26(a)(1)’s disclosure requirements for damages); Cramton

v. Grabbagreen Franchising LLC, No. CV-17-04663-PHX-DWL, 2020 WL 5880153, at *7 (D.

Ariz. Oct. 2, 2020) (commenting on whether, in the Ninth Circuit, a failure to comply with


                                                  17
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 20 of 25




disclosure requirements warrants sanctions). The case law is unambiguous: Plaintiffs must specify

how they calculate their “more than $75,000” in damages.

        C. Statements from Plaintiffs’ Counsel Do Not Fulfill Plaintiffs’ Obligations under
           Rules 26 and 34 of the Federal Rules of Civil Procedure.

        Plaintiffs’ counsel, through an email, recently provided additional information about

Plaintiffs’ damages claims, see Levy Decl., Ex. 15, Email from A. Lewis to J. Levy (Oct. 20, 2020)

(Dkt. No. 111-17), but Plaintiffs refused to add this information to their Answers to Interrogatories

or their Rule 26(a)(1) disclosure. See Defs.’ Mem. at 8-9. Plaintiffs may not rely on emails from

counsel to argue that Plaintiffs have provided complete discovery responses. Representations from

counsel are not the same as verified answers to interrogatories. “Interrogatories serve many

purposes including ‘information gathering,’ and ‘requir[ing] one’s opponent to state its position

on an issue in controversy in writing and under oath.’” Dickerson v. D.C., 2019 WL 6910043, at

*4 (quoting Covad Commc’ns Co. v. Revonet, Inc., 258 F.R.D. 17, 20 (D.D.C. 2009)). Plaintiffs’

counsel’s emails do not serve this under-oath information-gathering purpose. Nor do they serve

the purpose of “requir[ing] one’s opponent to state its position on an issue in controversy in writing

and under oath.” Covad Commc’ns Co. v. Revonet, Inc., 258 F.R.D. at 20 (ordering plaintiff to

answer the interrogatories “fully” because the defendant “has the right to hear from [the plaintiff]

what information [the plaintiff] intends to use to support its claims).

        Plaintiffs repeatedly muddle their arguments in their brief by referring to mere

representations by their counsel as if those make up for Plaintiffs’ incomplete Answer to

Interrogatory No. 20 or Rule 26(a)(1)(A)(iii) disclosure. For instance, Plaintiffs write in their brief:

“Plaintiffs have stated that they will not be seeking special damages” and cite to Exhibit 11. See

Pls.’ Opp. at 8. However, Exhibit 11 is an email from Plaintiffs’ counsel saying that Plaintiffs are

not seeking special damages. If Plaintiffs are no longer seeking special damages, then they need

                                                  18
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 21 of 25




to include that in their Answer to Interrogatory No. 20, which is verified by Plaintiffs. Statements

by their counsel in an email do not bear the same weight as Plaintiffs’ writing under oath.

       Likewise, Plaintiffs claim that “Plaintiffs informed Defendants” about what damages

“testimony would reveal,” Pls.’ Opp. at 3, and that “Plaintiffs went further, explaining generally

what such testimony would indicate,” Pls.’ Opp. at 7, but what Plaintiffs refer to is the email from

Plaintiffs’ counsel describing Plaintiffs’ damages. That is information that Plaintiffs have refused

to verify and include in their Answer to Interrogatories. Again, mere statements from Plaintiffs’

counsel are not discovery responses. They do not fulfill Plaintiffs’ obligations under the Federal

Rules of Civil Procedure.

       D. Plaintiffs’ Counsel Violated Rule 26(g) by Falsely Certifying That Plaintiffs’
          Answers to Interrogatories and Rule 26(a)(1) Disclosures Are Complete and
          Correct.

       What these emails from counsel do suggest is that Plaintiffs’ counsel had additional

information about damages and knew, when signing Plaintiffs’ Answers to Interrogatories and

Rule 26(a)(1) disclosures, that those discovery responses were not complete and correct, and thus

violated the certification requirements of Rule 26(g).

       “Rule 26(g) reinforces the various discovery obligations in Rules 26–37 through its

certification requirement.” Johnson v. BAE Sys., Inc., 307 F.R.D. 220, 224 (D.D.C. 2013).6 Rule

26(g) requires an attorney to sign discovery responses. Id. “[T]he signature certifies that the lawyer

has made a reasonable effort to assure that the client has provided all the information and

documents available to him that are responsive to the discovery demand.” Fed. R. Civ. P. 26(g),

Advisory Committee Note, 1983 Amendment. In other words, “[a]n attorney or party has a duty,




6
  Plaintiffs’ Opposition Brief provides the wrong citation to Johnson v. BAE Sys., Inc., citing
incorrectly to a withdrawn version of the opinion.
                                                 19
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 22 of 25




per Rule 26(g), to perform a reasonable inquiry to determine whether a discovery response is

complete and accurate.” Johnson v. BAE Sys., Inc., 307 F.R.D. at 224. The record documents that

Plaintiffs’ counsel did not do so.

       The emails from Plaintiffs’ counsel about damages show that Plaintiffs’ counsel was aware

when he signed the discovery responses that the Rule 26(a)(1) disclosure was not “complete and

correct,” Fed. R. Civ. P. 26(g)(1)(A), and that the Answer to Interrogatory No. 20 was incomplete,

and yet nevertheless served it “for [an] improper purpose, such as to harass, cause unnecessary

delay, or needlessly increase the cost of litigation,” in violation of Rule 26(g) of the Federal Rules

of Civil Procedure. Fed. R. Civ. P. 26(g)(1)(B)(ii). Where a certification violates this Rule, the

Court “must impose an appropriate sanction on the signer, the party on whose behalf the signer

was acting, or both.” Fed. R. Civ. P. 26(g)(3).

       Plaintiffs’ counsel does not explain why he will only provide additional information in an

email and not have Plaintiffs provide this information under oath. If the information is not true,

then obviously, it should not be included in Plaintiffs’ discovery responses. But if we assume that

Plaintiffs’ counsel has provided truthful information in his email, at this point the issue is not—as

Plaintiffs claim—whether “Plaintiffs had to match the level of disclosure provided in the email, in

the formal, written disclosures,” Pls.’ Opp. at 12, but rather whether Plaintiffs’ counsel has

certified Plaintiffs’ Answers to Interrogatories and Rule 26(a)(1) disclosures as being “complete

and correct,” Fed. R. Civ. P. 26(g)(1)(A), and “not interposed for any improper purpose,” id.

26(g)(1)(B)(ii), when in fact, Plaintiffs’ counsel knew they were not so.

       The email contains additional information, demonstrating that Plaintiffs’ counsel signed

the Answers to Interrogatories knowing they were incomplete, and thus were being propounded

for an improper purpose. For example, Plaintiffs’ Answer to Interrogatory No. 20 and Rule


                                                  20
        Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 23 of 25




26(a)(1)(A)(iii) disclosure do not mention the following information, all of which only appears in

an email from Plaintiffs’ counsel: that Plaintitffs allege damages “in connection with their

philanthropic activities;” that a “close friend of Mr. Aven told him that he could no longer see or

speak to Mr. Aven publicly because of the damage it might do, reputationally, to be linked or

associated with Mr. Aven and the allegations in CIR 112;” that “[p]eople that read or heard about

the defamatory statements, including personal friends and acquaintances of the Plaintiffs,

contacted Plaintiffs and asked about the facts alleged, questioned Plaintiffs’ integrity and

reputations, and/or expressed concern about how their own reputations would suffer based on their

association with Plaintiffs;” that some “personal friends, contacts, or acquaintances of Plaintiffs

no longer communicated or met with Plaintiffs after seeing or hearing about the defamatory

statements;” and that Plaintiffs suffered “significant humiliation, embarrassment.” Levy Decl., Ex.

15, Email from A. Lewis to J. Levy (Oct. 20, 2020) (Dkt. No. 111-17). None of this information

appears in Plaintiffs’ signed Answers to Interrogatories or Rule 26 disclosures. The email

demonstrates that Plaintiffs’ counsel has additional information about damages and has knowingly

served incomplete Answers to Interrogatories and Rule 26(a)(1)(A)(iii) disclosure without

substantial justification or amendment, in violation of Fed. R. Civ. P. 26(g).


                                         CONCLUSION

       For the foregoing reasons, the Court should grant Defendants’ motion to compel and order

Plaintiffs to produce all documents responsive to Document Requests Nos. 57-60; supplement

their Answer to Interrogatory No. 20 to answer fully; and supplement their initial disclosures to

specify a calculation of damages as required, and to provide Defendants with whatever other relief

the Court finds appropriate under Federal Rules of Civil Procedure 26(g) and 37.




                                                21
      Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 24 of 25




Dated: December 8, 2020

                                   By:    /s/ Joshua A. Levy

                                   Joshua A. Levy (D.C. Bar No. 475108)
                                   Rachel M. Clattenburg (D.C. Bar No. 1018164)
                                   LEVY FIRESTONE MUSE LLP
                                   1401 K St. NW, Suite 600
                                   Washington, DC 20005
                                   Tel: (202) 845-3215
                                   Fax: (202) 595-8253
                                   jal@levyfirestone.com


                                   Counsel for Defendants




                                     22
       Case 1:17-cv-02041-RJL Document 118 Filed 12/08/20 Page 25 of 25




                              CERTIFICATE OF SERVICE

       I hereby certify that on December 8, 2020, I served the foregoing Reply Memorandum on

all counsel of record via CM/ECF.




                                              /s/ Joshua A. Levy
                                              Joshua A. Levy




                                            23
